ORDER
The Director of Lawyers Professional Responsibility filed with this court a stipulation alleging that the respondent, Donna Rae Johnson, an attorney duly licensed to practice law in the State of Minnesota, had engaged in conduct meriting public discipline. In essence, the petition alleged that the respondent requested one of her marriage dissolution clients to sign several blank sheets of paper, and that thereafter respondent instructed her secretary to use three of these presigned sheets to prepare affidavits and verifications which were later filed with the court. Although the client had reviewed two of these documents in draft form before the final documents had been prepared, the respondent, however, did not ever obtain the client’s prior authorization to use a presigned sheet for one of the affidavits, nor did the client review this affidavit in draft form or otherwise before it was served upon the opposing party and filed with the court. The petition also asserts that the respondent notarized all three documents which were prepared using the presigned sheets. After the petition had been filed with this court, the Director and the respondent entered into a stipulation. Pursuant to the terms of the stipulation, the respondent waived all of her procedural rights afforded to her by Rules 14 and 15 of the Rules on Lawyers Professional Responsibility. In the stipulation, the Director and the respondent join in recommending that the appropriate discipline in this case would be a public reprimand pursuant to Rule 15.
The court having considered the petition, the stipulation, and the memorandum of the Director’s office justifying the conclusion of that office that a public reprimand would be appropriate NOW ORDERS:
1. The respondent Donna Rae Johnson is hereby publicly reprimanded.
2. The respondent within 30 days from the date hereof shall pay to the Office of the Director of Lawyers Professional Responsibility the sum of $750 in costs pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility.